DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected figured embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/10/22. Figures 12-13, the elected embodiment, is not directed to a wrap with a smaller bottom dimension, or with multiple handles attached to the pocket as required by claims 16-20. Therefore, claims 16-20 are withdrawn from further considerations as being drawn to a non-elected embodiment.

Claim Objections
Claim 1 is objected to because of the following informalities:  “first channel” should read “a first channel”, “second channel” should read “a second channel”, “connecting structure” should read “a connecting structure” and “mating connecting structure” should read “a mating connecting structure”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  “first sheet member” should read “said first sheet member”.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  “length reducing structure” should read “a length reducing structure”.  Appropriate correction is required.


Claim 13 is objected to because of the following informalities:  the limitation “loop connection structure” should read “a loop connection structure” and the limitation “hook connection structure” should read “a hook connection structure”.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  the limitation “hook and loop fastener” should read “a hook and loop fastener”.  Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: identifiers 320 and 322 are found in the specification detailing the structure of Figures 12 and 13, however, identifiers 320, 322 are not found in Figures 12 and 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the limitation “the mating connection structure can be made to interconnect” requires structurally of the matting structure and the connection structure. Are they required to be interconnected or not?

Claim 6 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the metes and bounds of “substantially waterproof” would be. A material that is waterproof is waterproof and a material that is substantially waterproof is not waterproof, it is unclear what materials would or would not read on this limitation and how waterproof or not the material is required to be.

Claim 9 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the 

Claim 14 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the limitation “hook connection structure is of the type which is more likely to connect only to mating loop material”. It is unclear what applicant is requiring of the hook connection structure to read on this limitation. What structure would be “more likely to connect only to mating loop material”?

Claim 15 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what structure or material are required to read on the limitation “said wrap having a weather protection and a comfortable fabric second side”. What would be the metes and bounds of the fabrics or materials that would or would not read on this limitation? The terminology “protection” and “comfortable” are arbitrary terms, one person can determine them differently than another person making the claim language indefinite.

Claim 15 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weston (US 2011/0179548).
In regard to claim 1, Weston teaches a protective wrap device for maintaining body temperature in a living being (paragraph 0033 and 0040), comprising: a first sheet member having a left portion and a right portion (either outer sheet 12 or lining 50: figures 1 and 2), and having a left edge and a right edge (see figures 1 and 2); first channel defining structure defining a first channel (upper channel: 38 on back panel: 44), said first channel defining structure being secured to and overlying a first portion of the left portion of said first sheet member (see figures 1 and 2: paragraph 0037-0038), and overlying a first portion of the right portion of said first 

 	In regard to claim 2, Weston teaches wherein said first and second channel defining structures are secured to and extend from the left portion of said first sheet member and are secured to and extend from the right portion of said first sheet member (see figures 1 and 2, channels: 38 and paragraph 0037-0038), said first and second channel defining structures are each a continuous structure extending from the left portion of said first sheet member to the right portion of said first sheet member (see figures 1 and 2, channels: 38 and paragraph 0037-0038).  

 	In regard to claim 4, Weston teaches wherein said first sheet member comprises a flat planar member (sheet: 12 in figure 1 or lining 50 in figure 2).  

 	In regard to claim 5, Weston teaches wherein said first sheet member comprises textile material (first sheet is: 12 made of textile material: paragraph 0033).  

 	In regard to claim 7, Weston teaches wherein each of said variable length members comprises an elastic member (cord or drawstring members: 36 are elastic, paragraph 0037).  

 	In regard to claim 8, Weston teaches wherein each of said variable length members comprises a slidably mounted cord and length reducing structure (cord: 35 and length reducing structure: 42; paragraph 0037).  

 	In regard to claim 9, Weston teaches wherein each of said variable length members comprises an elongated cord (cord: 36) and at least one catch member for shortening the available length of cord in its respective channel (spring clamp: 42; paragraph 0037), whereby, when said protective device is wrapped around the body, takes a tubular configuration and the circumference is smaller than the length of said cord (see paragraph 0037-0038).  

 	In regard to claim 10, Weston teaches wherein said channel defining structures each comprise a continuous elongated member extending from the left portion of said first sheet member to the right portion of said first sheet member (figures 1 and 2, channels: 38; paragraphs 0037-0038).  

 	In regard to claim 11, Weston teaches wherein said sheet is configured and dimensioned to be wrapped around a human body (see figure 6).  

 	In regard to claim 12, Weston teaches further comprising a third channel defining structure defining a third channel and an additional variable length member disposed in said third channel (third channel can be either of channels 38 on front panel 26, see figures 1 and 2).  

 	In regard to claim 15, Weston teaches elastic members to keep the wrap close to the user and insulate heat (elastic cord: 36; paragraphs 0036-0037), said wrap having a weather protection side and a comfortable fabric second side (waterproof side: 12, paragraph 0033 and reflective/comfort side: 50, paragraph 0040); a pocket that is of a size sufficient to completely contain the wrap (paragraph 0056, pouch 32); and a hook and loop fastener that can be closed as much or as little as desired by the user (paragraph 0035, hook and loop fastener: 33).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weston (US 2011/0179548) in view of Damus et al. (US 4,856,912).
Weston teaches a protective wrap as described above in claim 1. However, Weston fails to specifically teach how and where the channels (38) are stitched to the lining (50) and sheet (12).
 	In regard to claim 3, Damus et al. teaches a wrap towel with a channel for a cord, wherein said channels are defined between (i) a second sheet member; (ii) said first sheet member, said second sheet member being in facing relationship to said first sheet member; (iii) an 2elongated first area of attachment extending along said first side of each of said channels; and (iv) an elongated second area of attachment extending along said first opposite side of each of said channels (see cord 25 attached between an outer layer 71 and an inner layer 73 forming a channel via stitching 73, 74: figure 9).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the wrap of Weston with the channel construction between the inner and outer layer as taught by Damus et al., since the channel of Weston being provided between the outer sheet (12) and inner lining (50) via stitching would provide a channel that is easy and less expensive to form since it does not need an additional material layer attachment to form.

 	In regard to claim 6, Weston teaches wherein first sheet member is insulative and said second sheet member is substantially waterproof or water resistant (paragraphs 0033 and 0040 detailing material of the first and second layer). 

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weston in view of Smith (US 2008/0078027).
 	Weston teaches a wrap garment as described above in claim 1. Weston further teaches webbing belts (48, 48) coupled by a coupling mechanism (46, 46) as the connection structure and the mating connection structure. However, Weston fails to teach said connection structure being a loop connection structure and said mating connection structure being a hook connection structure, and wherein said hook connection structure is of the type which is more likely to connect only to mating loop material.  
 	In regard to claims 13 and 14, Smith teaches a connection/coupling structure on a wrap garment for detachably securing around the body of the wearer (see bottom of paragraph 0028 and figure 1a and 1b), wherein the coupling structure can be selected from many different detachable coupling means including zippers, snaps, hook and loop fasteners, loop lacing or a variety of mechanisms (paragraph 0025). The coupling structure of Smith as a hook and loop fastener (paragraph 0025 and 0027; Figure 5b) teaches a connection structure being a loop connection structure and said mating connection structure being a hook connection structure (see figure 5b), and wherein said hook connection structure is of the type which is more likely to connect only to mating loop material (see figure 5b and paragraphs 0025 and 0027).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have replaced the coupling structure of Weston as a hook and loop fastener coupling structure as taught by Smith, since the belt coupling structure of Weston being a hook and loop coupling means would provide a coupling means that allows for quick removable and attachment of the wrap garment around the user as desired. Here we are taking a detachable coupling means (Weston) and providing it as a well-known hook and loop detachable coupling means (Smith) to provide an easy to attach and detach coupling means on a wrap garment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Alexander (US 2,420,344) and Chrzanowska (US 2016/0192719) are of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner




/ALISSA L HOEY/Primary Examiner, Art Unit 3732